Per Curiam: This is a writ of error sued out to reverse a judgment of the county court of Cook county confirming a special assessment. The ordinance fails to state the height of the curb required to be constructed on each side of the street, and upon this ground it is claimed to be invalid. The ordinance involved, as respects the height of the curb, is substantially like the ordinance which was held invalid in Holden v. City of Chicago, 172 Ill. 263, and the decision in that case must control here. As to the property described in the assignment of errors in the record the judgment of confirmation will be reversed and the cause remanded. Reversed and remanded.